 

Exhibit 10.3

 

AMENDMENT TO BACKSTOP AGREEMENT

 

THIS AMENDMENT dated as of November 3, 2016 (this “Amendment”) is entered into
by and among:

 

(i) CHC Group Ltd. (the “Company”); and

 

(ii) each of the undersigned parties identified on the signature pages hereto
(each an “Investor” and collectively, the “Investors”).

 

The Company and the Investors are referred to herein as the “Amendment Parties”
and each individually as an “Amendment Party.” Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Backstop
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Amendment Parties entered into that certain Backstop Agreement
dated as of October 11, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Backstop Agreement”);

 

WHEREAS, the Amendment Parties wish to amend certain provisions of the Backstop
Agreement; and

 

WHEREAS, the Amendment Parties wish to take such actions necessary to give
effect to such amendments.

 

AMENDMENTS

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and in the Backstop Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Amendment Parties
agree as follows:

 

Section 1.  Amendments. Subsections (A), (B), (D), (E), (F) and (G) of Section
10(a)(ii) of the Backstop Agreement are hereby amended and restated in their
entirety as follows:

 

“(A)         obtain entry of the PSA Approval Order by the Bankruptcy Court as
soon as reasonably practicable and in no event later than November 23, 2016;”

 

“(B)         file the Plan and Disclosure Statement with the Bankruptcy Court by
no later than November 11, 2016, which Plan and Disclosure Statement shall be in
all respects reasonably acceptable to the Debtors and the Requisite Plan
Sponsors;”

 

“(D)         obtain entry of the Disclosure Statement Order and the Rights
Offering Order by the Bankruptcy Court no later than December 22, 2016, which
orders shall be in all respects reasonably acceptable to the Requisite Plan
Sponsors and the Debtors;”

 

1 

 



 

“(E)         commence the Solicitation (as defined in the Plan Support
Agreement) and Rights Offering no later than five (5) Business Days after both
the entry of the Disclosure Statement Order and the Rights Offering Order by the
Bankruptcy Court;”

 

“(F)         obtain the entry by the Bankruptcy Court of the Final Cash
Collateral Order (as defined in the Plan Support Agreement) by no later than
November 30, 2016, which order is reasonably acceptable in all respects to the
Requisite Plan Sponsors and the Debtors;”

 

“(G)         obtain the entry of the Confirmation Order that is a Final Order by
no later than March 17, 2017, which Confirmation Order is in all respects
reasonably acceptable to the Debtors and the Requisite Plan Sponsors; or”

 

Section 2.  Effectiveness. This Amendment shall become effective and binding on
the Amendment Parties in accordance with the terms of the Backstop Agreement
upon the execution and delivery by the Company and the Requisite Investors of an
executed signature page hereto.

 

Section 3.  Miscellaneous.

 

3.1           Except as specifically set forth herein, the terms of the Backstop
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

 

3.2           This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Amendment
delivered by facsimile, PDF or otherwise shall be deemed to be an original for
the purposes of this paragraph.

 

[Signature Page Follows]

 

2 

 



 

IN WITNESS WHEREOF, the Amendment Parties have caused this Amendment to be duly
executed and delivered as of the day and year first written above.

 

  COMPANY       CHC Group Ltd.       By:  /s/ Hooman Yazhari   Name: Hooman
Yazhari   Title: Senior Vice President, Legal & Administration

 

[Signature Page to Amendment to Backstop Agreement ]

 

 



 

INVESTORS

 

ALLIANCEBERNSTEIN LP

 

By:  /s/ Robert Schwartz       Name: Robert Schwartz       Title: Senior Vice
President  

 

Future Fund Board of Guardians

By: Bain Capital Credit, LP, as Investment Manager

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Credit Opportunities (F), L.P

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 



Sankaty Credit Opportunities V AIV II (Master), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 



Sankaty Credit Opportunities VI-A, L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Credit Opportunities VI-B (Master), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 

Sankaty Managed Account (CalPERS), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Bain Capital High Income Partnership, L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Managed Account (E), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 



Sankaty Managed Account (FSS), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 





 

Sankaty Managed Account (PSERS), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Managed Account (TCCC), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Rio Grande FMC, L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sears Holdings Pension Trust

By: Bain Capital Credit, LP, as Investment Manager

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 

Sankaty Credit Opportunities VI-EU (Master), L.P.

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Sankaty Credit Opportunities VI-G, L.P.

  

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

Los Angeles County Employees Retirement Association

By: Bain Capital Credit, LP, as Manager

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 





American Century Capital Portfolios, Inc. – AC Alternatives Income Fund

By: Bain Capital Credit, LP, as Subadvisor

 

By:  /s/ Andrew S. Viens       Name:  Andrew S. Viens       Title: Executive
Vice President  

 





Carl Marks Strategic Investments, L.P.

 

By:  /s/ James F. Wilson       Name:  James F. Wilson       Title:  Authorized
Signatory  

 

Carl Marks Strategic Opportunities Fund II, L.P.

 

By:  /s/ James F. Wilson       Name:  James F. Wilson       Title:  Authorized
Signatory  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 

Tennenbaum Special Situations IX-O, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 

Tennenbaum Special Situations Fund IX-C, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 

Tennenbaum Special Situations Fund IX, LLC

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 



Tennenbaum Opportunities Fund, VI, LLC

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 

Tennenbaum Special Situations IX-S, LP

By: Tennenbaum Capital Partners, LLC

Its: Investment Manager

 

By:  /s/ David Hollander       Name:  David Hollander       Title:  Managing
Partner  

 



Wayzata Opportunities Fund III, L.P.

By: WOF III GP, L.P., its General Partner

By: WOF III GP, LLC, its General Partner

 

By:  /s/ Joseph M. Deignan       Name:  Joseph M. Deignan       Title:
 Authorized Signatory  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 

Wayzata Opportunities Fund Offshore III, L.P.

By: Wayzata Offshore GP III, LLC, its General Partner

 

By:  /s/ Joseph M. Deignan       Name:  Joseph M. Deignan       Title:
 Authorized Signatory  

 

FHIT-FRANKLIN HIGH INCOME FUND

BY: FRANKLIN ADVISERS, INC., ITS INVESTMENT MANAGER

 

By:  /s/ Glenn Voyles       Name:  Glenn Voyles       Title:  Vice President  

 

Notwithstanding anything to the contrary in this Amendment, the provisions of
this Amendment (including any obligations and restrictions) shall only apply to
FHIT – Franklin High Income Fund (the “Fund”) and shall not apply to any other
fund or account managed by Franklin Advisers, Inc. or its affiliates. The Fund’s
agreement to enter into this Amendment is conditioned upon the preceding
sentence.

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 

Marble Ridge Capital L.P.

 

By: /s/ Daniel Kamensky       Name: Daniel Kamensky       Title: Authorized
Signatory  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 



 

Solus Alternative Asset Management LP

 

By: /s/ C.J. Lanktree       Name: C.J. Lanktree       Title: EVP/Partner  

 

[Signature Page to Amendment to Backstop Agreement ]

 

 

 

 

